Citation Nr: 0732678	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disability claimed as tendonitis to include as secondary to a 
service-connected total knee arthroplasty (TKA) on the left.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which in part denied the veteran's claim 
for service connection for a left shoulder disability.  

In October 2005, he veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO (Travel Board 
hearing).  A transcript of this hearing is associated with 
the claims file.  

In April 2006, the Board remanded this matter to the RO for 
further development.  Such has been accomplished and this 
matter is returned to the Board for further appellate 
consideration.  

The Board notes that the veteran has submitted a document 
indicating that he is filing a notice of disagreement with a 
VA RO determination of March 21, 2006 that denied service 
connection for a right knee disorder.  A review of the claims 
folder does not reveal such a rating decision in this folder.  
This matter is submitted to the RO to further address.   


FINDING OF FACT

The evidence reflects that it is as likely as not that the 
veteran's left shoulder disorder was caused by a fall due to 
his service-connected left knee TKA.    




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
left shoulder disorder is proximately due to a service-
connected left knee TKA.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159. 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received July 2003.  Before the claim was denied in September 
2003, a duty to assist letter was sent in July  2003.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  An additional notice letter was sent in May 
2006.  The duty to assist letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded this 
matter for development including an examination and the 
November 2006 VA examination obtained pursuant to this remand 
provides an adequate medical opinion addressing the etiology 
of the claimed condition based on examination of the veteran 
and review of the claims file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the May 2006 letter included such notice.  

Thus, the Board finds that in light of the favorable outcome 
of this case, no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102 (2007).  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he is entitled to service 
connection for a left shoulder disorder to include as 
secondary to his service-connected left knee disorder.  
Specifically he alleges the left knee disorder, status post 
TKA resulted in a fall that injured his left shoulder.   

Service medical records revealed that his August 1973 
enlistment examination revealed normal upper extremities and 
the accompanying report of medical history revealed him to 
deny any history of painful or trick shoulder.  The records 
reflect treatment for left knee problems after he injured the 
knee around July 1977 and underwent surgery for a torn medial 
meniscus and shredded anterior cruciate ligament (ACL).  
There was no evidence of any left shoulder problems shown in 
the service medical records.  

Private, VA and Social Security records from 1999 to 2000 
reveal treatment for medical complaints that included his 
service-connected left knee problems, which included 
complaints of pain, and X-ray findings of degenerative and 
posttraumatic changes and mild joint space narrowing in April 
2000.  These records were silent for any complaints or 
significant findings regarding the left shoulder or for any 
falls resulting in right shoulder injury.  The Social 
Security records focused mainly on problems other than the 
service-connected left knee and a March 2000 examination for 
a drivers license included in these records was noteworthy in 
that it showed him to be using no assistive devices at the 
time.  

The report of a June 2000 VA examination was silent for any 
findings regarding the shoulder, but did reveal pertinent 
left knee complaints of the left knee giving way after 
prolonged standing for approximately a few steps to 30 
minutes at a time.  Pertinent objective findings of the left 
knee revealed the posterior cruciate ligament, anterior 
cruciate ligament (ACL) and medial collateral ligament (MCL) 
to be intact with no laxity.  There was also no crepitus and 
his range of motion was full extension and 90 degrees 
extension.  X-rays from June 2000 diagnosed minor 
osteoarthritis.  The diagnosis was left knee arthralgia.  

VA treatment records from 2000 to 2001 included records of 
left knee complaints but were silent for any problems 
affecting the left shoulder, including from falls.  He 
underwent a left knee arthroscopy for arthritis and 
complaints of pain in September 2000.   

A January 2002 VA examination of the left knee included the 
veteran's complaints of his left knee giving way if he does 
not wear a brace.  Objective findings revealed him to be 
wearing a brace and walked with a limp.  He was unable to hop 
on his left foot or perform a heel-toe walk.  He had pain on 
motion and tenderness, but Lachmans was negative and he had 
no lateral instability.  The impression was severe 
degenerative joint disease of the left knee.  

In April 2002 the veteran underwent a left knee TKA for 
severe left knee osteoarthritis.  

VA treatment records from 2003 to 2004 included a record from 
January 2003 in which he complained of left shoulder pain for 
the past 4 months.  He had fallen 3 times and struck his left 
shoulder or avoided injury using his left arm during each 
fall.  He had pain with abduction and range of motion of the 
left arm.  Physical examination revealed the left shoulder 
with full pain on abduction to about 50 degrees, pain on 
rotation and tenderness over the acromioclavicular (AC) 
joint.  The assessment was left shoulder pain and reduced 
motion status post falls with questionable left torn rotator 
cuff (RC).  A January 2003 X-ray of the left shoulder gave a 
history of multiple falls over the past 4 months now with 
left shoulder pain.  The impression was a small ossicle noted 
just superior to greater tubercle of humerus.  This could 
represent and avulsed bone fragment but it was suspected to 
more likely be calcification and therefore tendonitis.  The 
glenohumeral joint was intact.  

In March 2003 he was seen in orthopedics for evaluation of 
left shoulder pain, said to have begun about 3 months ago 
after he fell.  He had a prior TKA and stated this had been 
unstable.  He wore a brace but this had not prevented him 
from falling.  He was unable to fully flex his shoulder or 
raise his arm above his head without pain.  He was not taking 
NSAIDS, but was taking Vicodin.  The pain was dull, aching 
and constant.  Shoulder imaging revealed a small ossicle 
noted just superior to the greater tubercles of the humerus.  
This could represent an avulsed bone fragment but the 
orthopedist suspected that this represents calcification in a 
tendon and therefore tendonitis.  Left knee imaging was noted 
to show a TKA with prosthetics in good position, no evidence 
of loosening.  The assessment was left shoulder tendonitis, 
RC sprain and "LIKA" with some instability.  He was ordered 
a Softec brace for support and cane for safety and stability.  
Also in March 2003 the orthopedics records noted that 
radiographic studies had been done in various positions.  His 
history was compatible with injury to the shoulder and 
physical findings of deformity, erythema, induration, point 
tenderness, decreased range of motion and complaints of pain 
for more than 10 to 14 days.  Findings could be related to 
bony or ligament disruption at either the glenohumeral joint 
or AC joint.  The veteran was noted to have multiple falls 
with injury to his left shoulder.  The radiologist had noted 
abnormal X-ray of the shoulder that could be due to avulsed 
bone fragment versus calcification and tendonitis.  Also in 
March 2003 he was seen for a prosthetics consult and had his 
left Townsend brace adjusted to a 5 degree stop.  

In May 2003 the veteran underwent preoperative examinations 
for removal of a growth on his neck, with pertinent findings 
of multiple knee surgeries including most recently the TKA in 
April 2002 and on physical examination was noted to have a 
hinged brace of the left knee and ambulated with a cane due 
to left knee instability.  The May 2003 preoperative 
assessment included findings of pain in the left shoulder 
when lying on his left side, assessed as a possible rotator 
cuff tear.  Also in May 2003 he was seen for left shoulder 
complaints.  The magnetic resonance imaginag (MRI) was 
essentially negative except for some AC arthritis and he 
underwent injection without relief.  Physical therapy records 
from June 2003 for RC tendonitis reported a 1 year history of 
left shoulder pain after a fall.  His pain increased with 
lifting, reaching and popped.  Findings included tenderness 
to palpation around the left shoulder joint and some 
impingement.  The findings were consistent with the 
diagnosis.

A July 2003 VA examination focused on left knee symptoms and 
did not address any left shoulder complaints.  Regarding the 
left knee, the veteran reported that the knee gave way about 
every other day and had a popping sensation.  He could walk 
about a mile using a cane but had pain.  Objective 
examination revealed that he wore an elastic band and brace 
on the knee.  He could not hop on his left foot and had 
discomfort with heel and toe walk or partial squatting and 
rising.  He had crepitus on motion, tenderness, but with 
negative Lachmans and no lateral instability.  However he did 
have a positive McMurrays.  The impression was residuals, 
status post TKA.  

In April 2004 the veteran underwent rotator cuff surgery on 
his left shoulder, specifically he underwent a left shoulder 
open subacromial decompression with partial distal clavicle 
excision.  The specimens removed included bursa and distal 
acromial bone and distal clavicle bone.  Indications for the 
procedure were a 1 year history of left shoulder pain that 
started after he landed on his arm after a fall.  He failed 
conservative treatment and MRI showed no gross tear of RC but 
he continued to have signs of impingement.  The postoperative 
diagnosis was osteoarthritis left shoulder, unverified.  

The report of a November 2004 VA orthopedic examination 
revealed that a claims file was absent for review.  This 
examination addressed the left knee injury and the TKA in 
April 2002 and subsequent complaints.  Among those complaints 
the veteran said his left knee had given out on him several 
times and he had fallen as a result.  Although he did not 
fracture his shoulder he subsequently had to undergo surgery 
for it.  Records from the VA hospital showed that he was 
operated in April 2004 for left shoulder impingement.  The 
rest of the VA examination addressed the knee disability.  

The veteran testified at his October 2005 hearing that he had 
a TKA of the left knee around August or September of 2002.  
Since then he said his knee gives out about 2 to 3 times a 
month.  He stated that his left knee buckled and he fell into 
a corner of a wall and landed on his shoulder.  He did not 
seek medical treatment after this fall but self treated with 
Tylenol.  He indicated that he was using an assistive device 
he referred to as "this crutch" when he fell.  He testified 
that he fell a second time and then saw Dr. B, a VA triage 
doctor and was told it might be bursitis.  He was later seen 
by orthopedics and eventually had surgery on the shoulder in 
2004 to repair the rotator cuff.  

VA treatment records from 2005 revealed continued treatment 
for left knee problems, but made no reference to the left 
shoulder.  

The report of a November 2006 VA examination included a 
claims file review.  The examiner noted the history of left 
TKA in 2002.  The veteran now wore no braces but used a cane 
on the right.  The veteran's complaints and findings 
regarding the current status of the left knee were discussed.  
Physical examination revealed in pertinent part a moderate 
limp on the left, with cruciate and collateral ligament 
examination revealing 1+ laxity in the ACL and MCL.  
McMurray's test, internal and external torsion were negative.  
The rest of the knee examination addressed other functional 
limitations besides instability.  The examiner discussed that 
the left knee with diagnosis of TKA had moderately severe 
functional impairment, with no weakness or fatigability but 
moderate incoordination/limp on the left and pain as a major 
functional impact.  X-rays were noted to show a TKA, no 
change from March 2006.  The X-ray of the left shoulder from 
January 2003 was noted to give a history of multiple falls in 
the past 4 months with an impression of probable tendonitis.  
The veteran stated that he fell several months after his TKA.  
The first time he fell he did not go in for an examination, 
but did seek medical treatment after the second fall and 
underwent a surgery on his shoulder in June 2004 with the 
operative note stating he had impingement.  A March 2003 note 
from a primary care physician was reviewed and was noted to 
show pain in the left shoulder about 3 months earlier when he 
fell.  He had a TKA in April 2003 and stated it was unstable.  

The veteran's medical history pertinent to the left shoulder 
revealed the veteran to state that he had a left TKA in 2002 
and it was redone in 2006.  He stated that he fell about 2 
months after the 2002 TKA although he had a left knee brace 
on and a cane in his right hand.  He stated he was stepping 
down in his home from the kitchen to his patio when he fell, 
hitting his left shoulder on a corner, with subsequent pain.  
He denied any pain at any time or difficulties at any time 
with left shoulder prior to this incident.  He stated that he 
has fallen about 3 times due to his left knee.  The surgery 
of the shoulder resulted in less pain and motion.  Currently 
the left shoulder hurts about once a week if he raises his 
arm above head or shoulder level, a sharp pain which averages 
6/10.  There were no flare-ups and otherwise he had no 
current treatment.  Daily activities affected were that he 
could not lift more than 10 pounds.  Physical examination 
revealed his left shoulder to have a well healed horizontal 
scar measuring about 3 1/2 inches long, no tenderness to 
palpation, muscle strength of 5/5, capillary circulation to 
the fingers was normal, 135 degrees flexion, 30 degrees 
extension, 115 degrees abduction, 45 degrees internal 
rotation and 65 degrees external rotation.  He complained of 
pain at the terminal degrees, no change with repeat flexion.  
The examiner stated that the veteran had left shoulder 
impingement, status post surgery, of moderate functional 
impairment.  There was no weakness, fatigability or 
incoordination.  

Regarding as to whether it was as likely as not that the 
current left shoulder condition is related to the falls said 
to have resulted from the left TKA, the examiner stated that 
it was.  Inasmuch as the veteran denies any preexisting 
shoulder problems of any kind prior to the fall, it was less 
likely than not that the residuals of the left knee TKA 
aggravated or contributed or accelerated any left shoulder 
condition beyond a natural progression.  The X-ray of the 
shoulder was noted to be normal.  

Based on a review of the evidence, the Board finds it is as 
least as likely as not that the veteran's left shoulder 
disorder is secondary to his left knee disorder.  The 
evidence as set forth above reveals long term problems with 
the left knee dating back to service, with complaints of 
instability of the knee reported both before and after his 
left TKA of April 2002, but with much stronger evidence of 
the instability after the TKA surgery was done.  After the 
surgery the veteran was shown to use both braces and a cane 
for stability, and complained about the knee giving way with 
some frequency.  The earliest evidence of any left shoulder 
problems is seen in January 2003 after the TKA had been 
performed, and it was at this point that the veteran gave a 
history of the left knee causing him to fall and injure his 
shoulder.  It is notable that this evidence beginning in 
January 2003 giving a history of the knee instability 
resulting in the left shoulder injury was generated seven 
months prior to the veteran filing his service connection 
claim for this condition.  Other evidence from March through 
June 2003 supporting the etiology of this injury due to left 
knee laxity likewise predates the service connection claim.  
This evidence of such a claimed injury predating the actual 
claim lends credibility to such a claim.  

Finally the VA examiner from the November 2006 VA examination 
stated that it was as likely as not that the left shoulder 
disorder was caused by a fall due to the left knee 
instability status post TKA.  The examiner pointed out the 
lack of left shoulder problems prior to the TKA in giving 
this opinion and in fact pointed out that there would be no 
aggravation in this case where there was no preexisting left 
shoulder disorder.  The Board notes that there is no evidence 
of record to refute the veteran's given history of left knee 
instability causing falls that resulted in the left shoulder 
injury.  

Resolving all reasonable doubt in favor of the veteran, the 
evidence supports a grant of service connection for a left 
shoulder disorder as secondary to the service-connected left 
knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for a left shoulder disorder is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


